EXHIBIT (p)(4) PARAMETRIC PORTFOLIO ASSOCIATES CODE OF ETHICS Effective January 2, 2006 Revised January 31, 2011 INTRODUCTION The Parametric Portfolio Associates (Parametric) Code of Ethics is based on the principle that, as an officer or employee or independent contractor of Parametric, you (i) owe a fiduciary duty to the shareholders of the registered investment companies (the Funds ) and all other accounts (Clients) for which Parametric serves as an adviser or sub-adviser and, (ii) must comply with all Federal securities laws. Accordingly, you must avoid activities, interests and relationships that might interfere or appear to interfere with making decisions in the best interests of our Advisory Clients, or which violate Federal law. At all times, you must: 1. Place the interests of our Advisory Clients first. In other words, as a fiduciary you must avoid serving your own personal interests ahead of the interests of our Clients. You may not cause a Client to take action, or not to take action, for your personal benefit rather than the benefit of the Client. For example, you would violate this Code if you caused a Client to purchase a Security you owned for the purpose of increasing the price of that Security. If you make (or participate in making) recommendations regarding the purchase or sale of securities by any Client, or provide information or advice to such an employee, or have access to or obtain information regarding such recommendations, or help execute recommendations, you would also violate this Code if you made a personal investment in a Security that might be an appropriate investment for a Client without first considering the Security as an investment for the Client. 2. Conduct all of your personal Securities transactions in full compliance with this Code, Federal law and the Parametric Insider Trading Policy . You must not take any action in connection with your personal investments that could cause even the appearance of unfairness or impropriety. Accordingly, you must comply with the policies and procedures set forth in this Code under the heading Personal Securities Transactions . In addition, you must comply with the policies and procedures set forth in the Parametric Insider Trading Policy, which is attached to this Code as Appendix I. 3. Avoid taking inappropriate advantage of your position. The receipt of investment opportunities, gifts or gratuities from persons seeking business with Parametric directly or on behalf of a Client could raise questions about the independence of your business judgment. Accordingly, you must comply with the policies and procedures set forth in this Code under the heading Fiduciary Duties . Doubtful situations should be resolved in the Clients best interest, and against your personal interest. TABLE OF CONTENTS Part I PARAMETRIC PORTFOLIO ASSOCIATES CODE OF ETHICS PERSONAL SECURITIES TRANSACTIONS 3 T RADING IN G ENERAL 3 S ECURITIES 3 P URCHASE OR S ALE OF A SECURITY 3 E XEMPT S ECURITIES 3 B ENEFICIAL O WNERSHIP 4 E XEMPT T RANSACTIONS 5 A DDITIONAL E XEMPT T RANSACTIONS 5 P ROHIBITED T RANSACTIONS 6 C AUTION 6 P RECLEARANCE P ROCEDURES 6 I NITIAL P UBLIC O FFERINGS 7 P RIVATE P LACEMENTS 7 S
